Citation Nr: 0332249	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for neck, shoulder, and back 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1943 to November 
1945; he was recalled to active duty in October 1950 and 
discharged on November 4, 1950, after he was found no longer 
physically qualified for further active duty.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO determined the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim for service connection for neck, shoulder, and 
back disabilities.



FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his request to reopen his claim for service 
connection for neck, shoulder, and back disabilities and 
apprised of whose ultimate responsibility, his or VA's, it 
was for obtaining the supporting evidence.

2.  More than one year has elapsed since the RO informed the 
veteran of this.

3.  The veteran was notified of a November 2001 rating 
decision that denied his request to reopen his claim for 
service connection for neck, shoulder, and back disabilities, 
but he did not appeal and that rating decision is final and 
binding on him based on the evidence then of record.

4.  The evidence received since the November 2001 rating 
decision does not suggest that any neck, shoulder, and back 
disabilities the veteran currently has either originated in 
service, manifested within one year of his discharge from 
service, or are otherwise causally related to his military 
service.

CONCLUSIONS OF LAW

1.  The November 2001 rating decision denying the veteran's 
petition to reopen his claim for service connection for neck, 
shoulder, and back disabilities, of which he was notified but 
did not appeal, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been received since the 
November 2001 rating decision to reopen the claim for service 
connection for neck, shoulder, and back disabilities.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran was informed of the VCAA in a December 20, 2001, 
RO letter.  This letter explained the information or evidence 
needed to grant the requested benefit and the respective 
responsibilities, his and VA's, in obtaining such information 
and evidence.  The letter also stated that the RO would wait 
60 days for him to submit evidence before proceeding on his 
claim.  He also was informed that, if evidence he submitted 
was received more than one year after the letter, the RO 
might only be able to pay benefits from the date of receipt 
of the evidence.

Recently, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

The RO's December 20, 2001, letter essentially indicated that 
it was preferable the veteran responded within 60 days-
which, on its face, is akin to the 30-day allotted response 
time invalidated by the court in the PVA case.  But the RO 
also indicated he actually had a full year to respond.  And 
more than a year has elapsed since that letter informing him 
of the VCAA.  During that time, he submitted a 
service medical record (SMR) and VA Medical Center (VAMC) 
progress notes, the RO issued a rating decision denying the 
petition to reopen the claim for service connection for a 
neck, shoulder, and back disabilities, the veteran responded 
by filing a notice of disagreement (NOD), and the RO 
subsequently issued a statement of the case (SOC).  He then 
perfected his appeal to the Board by filing a timely 
substantive appeal (VA Form 9), and his representative filed 
a written brief on his behalf.

The veteran also submitted, in December 2001, a letter 
indicating he had been trying for a long time to get papers 
and information about his injury kept by the LST-1 Tank 
Landing Ship from which he fell during service, specifically 
mentioning morning reports.  However, the claims file 
contains an April 1986 letter from the National Personnel 
Records Center (NPRC), a military records repository, 
indicating that sick call logs from the veteran's ship could 
not be located and their disposition was unknown.  The file 
also contains a June 1986 letter from the U.S. Marine Corps 
indicating that morning reports are only retained for three 
months.  Thus, further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c)(2) (2003).

The veteran's representative, in his written brief, noted 
that deck logs contain information such as personnel 
accidents or injuries and, therefore, might contain evidence 
of this veteran's accident.  However, the internet records 
submitted by the veteran's representative indicate that, in 
cases of injury suffered on board ship, the log should record 
the simple fact of the death or injury and note whether 
medical treatment was given to the injured, but does not go 
into detail as to specific treatment given.  Thus, even if 
such records existed, they would-at most-only confirm that 
the veteran was injured in a fall and note that he was given 
treatment, but would not in turn provide any information 
relevant to his current appeal insofar as whether his present 
neck, shoulder, and back disabilities were first manifested 
in service or are otherwise related to that purported trauma.

Also bear in mind that, at no time since the RO's December 
2001 letter-which, again, was more than 1 year ago, has the 
veteran provided any additional information suggesting that 
additional evidence needs to be obtained.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  Indeed, in his most 
recent petition to reopen, filed in November 2001, he wrote:  
"All medical information is currently on file with the VA.  
I have no new medical records from private doctors or 
hospital to submit at this time."  So despite the holding 
in the recent PVA case, there is no legitimate reason to 
further delay a decision in his appeal-particularly since 
no additional evidence appears forthcoming.

Moreover, the record reflects that through the SOC and 
letters from the RO to the veteran, he has been informed of 
the evidence and information necessary to substantiate his 
claim, the evidence and information that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  Therefore, the Board is satisfied the RO has 
complied with the preliminary notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Further, the RO previously had the veteran undergo a VA 
examination to obtain the necessary medical opinion 
concerning the nature and etiology of any disabilities 
involving his neck, shoulders, and back.  See 38 U.S.C.A. 
§ 5103A(d).  Also received were private medical records 
providing relevant information as to the current condition of 
his neck, shoulder, and back.  Accordingly, the Board is also 
satisfied the RO has complied with the preliminary duty to 
assist provisions of the VCAA and the implementing 
regulations.

So, under these circumstances, no further development is 
required to comply with the VCAA or the implementing 
regulations.

II. Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In November 2001, the RO denied the veteran's petition to 
reopen his claim for arthritis of the cervical spine and 
shoulders.  He was notified of that decision and apprised of 
his procedural and appellate rights, but he did not timely 
appeal.

The RO denied the claim because the evidence submitted by the 
veteran was essentially duplicative and there was no mention 
of the claimed condition contained in the submitted medical 
reports.  The unappealed November 2001 decision became final 
and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Furthermore, because the veteran did not appeal that 
decision, this, in turn, means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's November 2001 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if, as in this case, the RO already has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen the claim 
for service connection for neck, shoulder, and back 
disabilities was received in November 2001, several months 
after the cutoff date.  Therefore, the amended version of 
38 C.F.R. § 3.156(a), providing a new definition of 
new and material evidence, applies to his current appeal.

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  And material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence must not be cumulative or redundant of evidence 
previously on file at the time of the last denial and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R § 3.156(a) (2003).

The evidence submitted since the RO's November 2001 decision 
consists of a SMR and VAMC progress notes.

The SMR, an October 31, 1950 physical examination report 
diagnosing the veteran with conversion reaction, tremor of 
the left upper extremity, is not new.  That document 
previously was submitted and considered, including by the 
Board in its July 1997 decision denying the veteran's initial 
claim for service connection for arthritis of his cervical 
spine and shoulders (p. 4).  The December 1998 to September 
2001 VAMC progress notes, while not duplicative of evidence 
already of record, nonetheless merely indicates the veteran 
presently experiences pain in his neck, shoulder, and back.  
But even so, this evidence is cumulative and redundant of 
evidence previously on file, including evidence reviewed by 
the Board in its July 1997 decision (p. 12), and relates to a 
fact already acknowledged.  In other words, even when denying 
his claim in July 1997, the Board conceded that the veteran 
even then had neck, back, and shoulder disabilities.  But 
even still, there was no medical nexus evidence causally 
linking the then current conditions to his service in the 
military-including to any injury he may have sustained while 
on active duty.  That was a critical evidentiary shortcoming 
then, as it continues to be even now.  So, all things 
considered, not much has changed in the way of remedying 
this.

Therefore, the evidence added to the record essentially 
presents the same fact pattern as was before the Board in 
July 1997-and certainly when the RO even more recently 
considered the claim in November 2001.  Hence, the evidence 
submitted since November 2001 is redundant and cumulative 
since it shows no more than the diagnoses of neck, shoulder, 
and back disabilities and is devoid of any competent evidence 
linking the current findings to military service or within 
one year of discharge from service.  The only evidence that 
is not new, the VAMC progress notes, do not relate to an 
unestablished fact necessary to substantiate the claim and do 
not raise a reasonable possibility of substantiating the 
claim.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

The petition to reopen the claims for neck, shoulder, and 
back disabilities is denied. 




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



